         Case 4:21-cv-00269-KGB Document 25 Filed 08/31/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

STACEY DANIEL                                                                          PLAINTIFF

vs.                               Case No. 4:21-cv-00269-KGB

ABM INDUSTRIES INCORPORATED                                                         DEFENDANT


                                             ORDER

       Before the Court is defendant ABM Industries Incorporated (“ABM”) unopposed motion

to stay Rule 26 deadlines (Dkt. No. 22). ABM requests the Court stay the current Federal Rule of

Civil Procedure 26 deadlines pending resolution of its motion to dismiss and compel arbitration

(Dkt. No. 9). ABM states that plaintiff Stacey Daniel does not oppose this motion (Dkt. No. 22, ¶

4). For good cause shown, the Court grants the motion (Dkt. No. 22). This case is removed from

the June 13, 2022, trial calendar. The Court will issue a final scheduling order, if necessary, after

resolution of ABM’s pending motion to dismiss and compel arbitration.

       It is so ordered this 31st day of August, 2021.



                                                      ________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
